Citation Nr: 1402777	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to left knee patellofemoral pain syndrome, post-arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to May of 1991 and from January 1994 to June 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for a right knee disability, to include as secondary to left knee patellofemoral pain syndrome post-arthroscopy is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed rating decision in June 2003 most recently denied the Veteran's claim for service connection for a right knee disability. 

2. Evidence submitted since the June 2003 rating decision, when considered by itself or in connection with previous evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received since the June 2003 rating decision to reopen this claim of entitlement to service connection for a right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran will not be prejudiced by the Board's adjudication of his claim. Any error in notice or development with respect to the claim would be harmless, as the issue of whether new and material evidence was received is resolved in the Veteran's favor. See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013). 

The RO denied the Veteran's May 1999 claim for service connection for a right knee disorder in May 2000 and June 2001 rating decisions, citing a lack of evidence of a current disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990) (holding that congenital, developmental, or familial defects cannot be service-connected). In a June 2003 rating decision, the RO reopened the Veteran's claim for service connection for a right knee disorder, but denied the claim on the merits finding, upon the receipt of additional service records that there was no evidence that the claimed right knee disorder was incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal the June 2003 rating decision and it became final. 38 C.F.R. §§ 3.104, 20.302 (2013).  In April 2009, the Veteran filed a new claim for service connection for a right knee disability.

A final decision by the RO or the Board cannot be reopened unless new or material evidence is received. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2013). But see Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that claimants do not need to provide new and material evidence regarding each unproved element of the prior claim). Only evidence added to the record after the last final denial of the prior claim is considered. Evans v. Brown, 9 Vet. App. 273 (1996); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility, but not the weight, of the evidence is presumed). Evidence is new if not previously submitted to agency decisionmakers and material if, by itself or with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). It cannot be cumulative or redundant of evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

Evidence submitted since the June 2003 rating decision shows an April 2009 diagnosis of patellofemoral syndrome and findings from a May 2009 VA examination indicative of right knee pathology. These diagnoses were not previously submitted to agency decisionmakers and relate to an unestablished fact necessary to substantiate the claim-the existence of a current disability during the period on appeal. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied if the claimed disability is shown at any point during the pendency of the claim, even if it subsequently resolves). Further, they are not cumulative or redundant of prior evidence and raise a reasonable possibility of substantiating the claim.


ORDER

The claim for service connection for a right knee disability is reopened, and the appeal is granted to this extent only.  


REMAND

The Veteran has a diagnosis of patellofemoral syndrome in April 2009 and there is indication of some abnormalities of the right knee on VA examination in 2009. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimed disability is shown at any point during the pendency of the claim, even if it subsequently resolves).  The nature and etiology of any right knee condition are, however, unclear.  

In addition, the VA examinations of record are inadequate, as they ignore prior pertinent medical evidence, including the Veteran's prior diagnoses, and fail to consider all raised theories of entitlement. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 120 (2007).  

The May 2009 VA examiner ignored pertinent medical evidence; did not provide a medical explanation; and did not provide an opinion on the basis of secondary service connection. The examiner opined that the Veteran had a normal knee and at the same time indicated that the Veteran had a right knee condition with symptoms of pain, which was not caused by or a result of her left knee patellofemoral pain syndrome. The examiner did not address the Veteran's service treatment records (STRs), which show she had a right knee issue in 1994 and complained of bilateral knee problems in August and September of 1996, and relevant VA treatment records, which showed she was given various diagnoses; or explain the X-ray and magnetic resonance image (MRI) findings which appear to show some abnormalities.  Moreover, the examiner failed to provide an opinion regarding whether the Veteran's left knee patellofemoral syndrome aggravated her right knee condition. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that service connection may be granted for disability that is proximately due to or a result of a service-connected disability); 38 C.F.R. § 3.310(a) (2013). 

Although the May 2012 VA examiner opined that the Veteran did not have a right knee disability, the examiner did not address the aforementioned prior pertinent medical evidence and did not provide a clear medical explanation for the opinion. 
Given these circumstances, the Board requests that VA schedule the Veteran for a new examination which addresses the nature and etiology of any right knee condition. 

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, to include from VA.

2. Then, provide the Veteran with a VA examination regarding the nature and etiology of any current right knee condition. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA not already in the claims file and a copy of this REMAND. The examiner should review the claims file and perform any indicated studies. If the examiner finds the Veteran has a current right knee disability, the examiner should provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee condition is etiologically related to the Veteran's active service or was manifest within one year of service discharge;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee condition is proximately due to the Veteran's service-connected left knee patellofemoral syndrome, post-arthroscopy; and 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee condition is aggravated (chronically worsened) by the Veteran's service-connected left knee patellofemoral syndrome, post-arthroscopy.

The opinion should address prior pertinent medical evidence, including prior diagnoses, evidence in STRs, and abnormal objective test results, and the Veteran's statements regarding the onset of her right knee pain. Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


